This is an appeal from an order of the Court of Chancery denying a motion to strike the bill of complaint filed by the respondent after an action at law had been instituted by the appellant, who was the beneficiary under a policy of life insurance issued by the respondent. The bill, among other things, prayed for a cancellation of the policy insuring the life of one Jack Urback, for the reason that it was issued and received by the insured as the result of material statements, false in fact, made by him in his application for insurance. The appellant moved to strike out the bill on the grounds that same was lacking in equity and that complainant's remedy at law was adequate and complete.
We conclude that the bill should be retained until a hearing is had and all the evidence presented, and that the questions raised by reason of such motion to strike should not be determined until that time.
The order of denial is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.
For reversal — None. *Page 255